DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner notes amendments to Claims 1-2, 7-8, and 12-13 filed on 06/11/2021. Claims 1-20 are now pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 7, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US 20070043973 A1) in view of Ghuge (US 20180081766 A1) and Han (US 20150248336 A1).

Regarding Claim 1, Schneider teaches a computer system ([Schneider Fig. 1] depicts system 100) comprising: a processing device ([Fig. 1] a processor in computer 102 (not shown)); a plurality of storage devices communicatively coupled with the processing device ([Schneider Fig. 1, 0023-0024] depicts data storage medium 104, where the computer can also be a storage area network (SAN); in addition, it is known that a storage medium can contain a plurality of storage devices); and a recovery manager ([Schneider Fig. 1] depicts a backup/restore application 106; specifically referring to the restore portion of the application) communicatively coupled with the processing device, the recovery manager configured to: create a first physical storage configuration record of the computer system ([Schneider 0033] describes creating a copy of configuration data and sending the copy to configuration storage device 116); a copy manager communicatively coupled with the recovery manager ([Schneider Fig. 1] depicts a backup/restore application 106; specifically referring to the backup portion of the application),[…] wherein the image copy of the computer system and the first physical storage configuration record are independent of each other ([Schneider 0044] describes writing configuration data sets to configuration storage device 116 and backup data files (data similar to that of an image) to backup storage device 108 (i.e. the configuration data sets/records are separate from the backup data files/image); and the recovery manager further configured to: recover a portion of the computer system subject to the first physical storage configuration record, the image copy of the computer system, and a determined recovery point for the portion of the computer system ([Schneider 0034, 0041, 0046] describes data recovery being based on the pre-disaster configuration of the computer, the backup data in the backup storage device, and a pre-disaster timestamp (relating to the configuration data sets i.e. a determined recovery point)).

Ghuge teaches the copy manager configured to: create an image copy of the computer system ([Ghuge Fig. 1, 0025] describes snapshot module 133 (i.e. copy manager) to take snapshots (i.e. images) of memory devices (e.g. HDDs and SSDs); snapshot is described as a point-in-time copy of the data).
Schneider and Ghuge are analogous art because they are from the same field of endeavor in system recovery. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Schneider and Ghuge before him or her to modify the recovery system of Schneider to include the images of Ghuge. Schneider primes the idea of images as the backup data files are similar to that of the data contained in an image; however the back-up data files do not explicitly teach that the state of the data is preserved; Ghuge teaches that the snapshots (or images) created, preserve the state of the data at a certain point in time. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the recovery system to be faster, more efficient, back up large volumes of data, reduces exposure to data loss, and lowers cost of ownership as suggested by Ghuge. Therefore, it would have been obvious to combine Schneider with Ghuge to obtain the invention as specified in the instant application claims. 
Schneider in view of Ghuge do not teach wherein the portion of the computer system is associated with an application exclusively.
Han teaches wherein the portion of the computer system is associated with an application exclusively ([Han para. 0023, para. 0035] describes when a particular application fails a comparison, then the backup and restore manager initiates a store (i.e. a recovery); also describes that a backup image can be based on a specific one of the applications (i.e. the backup and restore manager can restore a specific application and therefore a specific portion of the computer system that is dedicated to the application)).
Schneider, Ghuge, and Han are analogous art because they are from the same field of endeavor in system recovery. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Schneider, Ghuge, and Han before him or her to modify the recovery system of Schneider and Ghuge to include the dedicated portions of the computer system for each application as taught by Han. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the recovery system to be more efficient as the computer system can select portions of data to recover as opposed to the entire system as suggested by Han. Therefore, it would have been obvious to combine Schneider, Ghuge, and Han to obtain the invention as specified in the instant application claims. 

Regarding Claim 7, Schneider teaches a computer program product for enterprise computer system recovery, the computer program product comprising: one or more computer readable storage media; and program instructions collectively stored on the one or more computer-readable storage media ([Schneider 0056] describes the system having computer readable media, that holds instructions and necessary data to carry-out function (i.e. that of the backup/restore application)), the program instructions comprising: program instructions to create a physical storage configuration record of an enterprise computer system ([Schneider 0033] describes creating a copy of configuration data and sending the copy to configuration storage device 116); […] wherein the image copy of the enterprise computer system and the physical storage configuration record are independent of each other ([Schneider 0044] describes writing configuration data sets to configuration storage device 116 and backup data files to backup storage device 108 (i.e. the configuration data sets/records are separate from the backup data files/image); […] program instructions to determine a recovery point for [Schneider 0034, 0041, 0046] describes data recovery being based on the pre-disaster configuration of the computer, the backup data in the backup storage device, and a pre-disaster timestamp (relating to the configuration data sets i.e. a determined recovery point)).
Schneider does not teach program instructions to create an image copy of the enterprise computer system and wherein the portion of the computer system is associated with an application exclusively.
Ghuge teaches program instructions to create an image copy of the enterprise computer system ([Ghuge Fig. 1, 0025] describes snapshot module 133 (i.e. copy manager) to take snapshots (i.e. images) of memory devices (e.g. HDDs and SSDs); snapshot is described as a point-in-time copy of the data).
Schneider and Ghuge are analogous art because they are from the same field of endeavor in system recovery. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Schneider and Ghuge before him or her to modify the recovery system of Schneider to include the images of Ghuge. Schneider primes the idea of images as the backup data files are similar to that of the data contained in an image; however the back-up data files do not explicitly teach that the state of the data is preserved; Ghuge teaches that the snapshots (or images) created preserve the state of the data at a certain point in time. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the recovery system to be faster, more efficient, back up large volumes of data, reduces exposure to data loss, and lowers cost of ownership as suggested by Ghuge. Therefore, it would have been obvious to combine Schneider with Ghuge to obtain the invention as specified in the instant application claims. 

Han teaches wherein the portion of the computer system is associated with an application exclusively ([Han para. 0023, para. 0035] describes when a particular application fails a comparison, then the backup and restore manager initiates a store (i.e. a recovery); also describes that a  backup image can be based on a specific one of the applications (i.e. the backup and restore manager can restore a specific application and therefore a specific portion of the computer system that is dedicated to the application)).
Schneider, Ghuge, and Han are analogous art because they are from the same field of endeavor in system recovery. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Schneider, Ghuge, and Han before him or her to modify the recovery system of Schneider and Ghuge to include the dedicated portions of the computer system for each application as taught by Han. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the recovery system to be more efficient as the computer system can select portions of data to recover as opposed to the entire system as suggested by Han. Therefore, it would have been obvious to combine Schneider, Ghuge, and Han to obtain the invention as specified in the instant application claims. 

Regarding Claim 12, Schneider teaches a computer-implemented method comprising: creating a physical storage configuration record of an enterprise computer system ([Schneider 0033] describes creating a copy of configuration data and sending the copy to configuration storage device 116); […] wherein the image copy of the enterprise computer system and the physical storage configuration record are independent of each other ([Schneider 0044] describes writing configuration data sets to configuration storage device 116 and backup data files to backup storage device 108 (i.e. the configuration data sets/records are separate from the backup data files/image); determining a recovery point for a portion of the enterprise computer system; […] and recovering the portion of the enterprise computer system subject to the physical storage configuration record and the image copy of the enterprise computer system ([Schneider 0034, 0041, 0046] describes data recovery being based on the pre-disaster configuration of the computer, the backup data in the backup storage device, and a pre-disaster timestamp (relating to the configuration data sets i.e. a determined recovery point)).
Schneider does not teach creating an image copy of the enterprise computer system and wherein the portion of the computer system is associated with an application exclusively.
Ghuge teaches creating an image copy of the enterprise computer system ([Ghuge Fig. 1, 0025] describes snapshot module 133 (i.e. copy manager) to take snapshots (i.e. images) of memory devices (e.g. HDDs and SSDs); snapshot is described as a point-in-time copy of the data).
Schneider and Ghuge are analogous art because they are from the same field of endeavor in system recovery. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Schneider and Ghuge before him or her to modify the recovery system of Schneider to include the images of Ghuge. Schneider primes the idea of images as the backup data files are similar to that of the data contained in an image; however the back-up data files do not explicitly teach that the state of the data is preserved; Ghuge teaches that the snapshots (or images) created preserve the state of the data at a certain point in time. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the recovery system to be faster, more efficient, back up large volumes of data, reduces exposure to data loss, and lowers cost of ownership as suggested by Ghuge. Therefore, it would have been obvious to combine Schneider with Ghuge to obtain the invention as specified in the instant application claims. 
Schneider in view of Ghuge do not teach wherein the portion of the computer system is associated with an application exclusively.
[Han para. 0023, para. 0035] describes when a particular application fails a comparison, then the backup and restore manager initiates a store (i.e. a recovery); also describes that a  backup image can be based on a specific one of the applications (i.e. the backup and restore manager can restore a specific application and therefore a specific portion of the computer system that is dedicated to the application)).
Schneider, Ghuge, and Han are analogous art because they are from the same field of endeavor in system recovery. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Schneider, Ghuge, and Han before him or her to modify the recovery system of Schneider and Ghuge to include the dedicated portions of the computer system for each application as taught by Han. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the recovery system to be more efficient as the computer system can select portions of data to recover as opposed to the entire system as suggested by Han. Therefore, it would have been obvious to combine Schneider, Ghuge, and Han to obtain the invention as specified in the instant application claims. 

Claim(s) 2-3, 8-9, and 13-14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US 20070043973 A1) in view of Ghuge (US 20180081766 A1) and Han (US 20150248336 A1) as applied to Claim(s) 1, 7, and 12 above, and further in view of Sparks (US 8140475 B1).

Regarding Claim 2, Schneider in view of Ghuge and Han teach the system of Claim 1.
Schneider does not teach the system of Claim 1 further comprising: a plurality of applications resident thereon, each application of the plurality of applications residing on a respective portion of the plurality of storage devices dedicated exclusively to that application, the recovery manager further 
Han teaches a plurality of applications resident thereon ([Han Fig. 1, para. 0023] describes a set of applications 122 in system 110), each application of the plurality of applications residing on a respective portion of the plurality of storage devices dedicated exclusively to that application ([Han para. 0023, para. 0035] describes when a particular application fails a comparison, then the backup and restore manager initiates a store (i.e. a recovery); also describes that a  backup image can be based on a specific one of the applications (i.e. the backup and restore manager can restore a specific application and therefore applications reside on a respective portion of memory)) and a […] configuration record for each of the plurality of applications ([Han para. 0023] describes configuration and/or settings for a set of applications done in sub files (i.e. each application has its own sub file pertaining to configuration and/or setting)).
The motivation for modifying the aforementioned inventions is the same as explained in Claim 1 as applications residing on an exclusive portion are encapsulated in the combined system of Schneider, Ghuge, and Han as previously described.
Schneider in view of Ghuge and Han do not teach the recovery manager further configured to: record the portion of the plurality of storage devices dedicated to each application of the plurality of applications and record a first temporal value for the first physical storage configuration record.
Sparks teaches the recovery manager further configured to: record the portion of the plurality of storage devices dedicated to each application of the plurality of applications ([Sparks Fig. 4] depicts configuration file (i.e. configuration file containing portion of the plurality of storage devices dedicated to each application)); and record a first temporal value for the first physical storage [Sparks Fig. 4] depicts a timestamp (i.e. temporal value) associated with each configuration file).
Schneider, Ghuge, Han, and Sparks are analogous art because they are from the same field of endeavor in system recovery. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Schneider, Ghuge, Han, and Sparks before him or her to modify the recovery system of Schneider, Ghuge, and Han to include the teaching of storing the configuration files with an associated timestamp as taught by Sparks. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the restoring the system to a desired time/recovery point as suggested by Sparks. Therefore, it would have been obvious to combine Schneider, Ghuge, Han, and Sparks to obtain the invention as specified in the instant application claims.

Regarding Claim 3, Schneider in view of Ghuge, Han, and Sparks teach the system of Claim 2.
Schneider does not teach the recovery manager further configured to: record a second temporal value associated with the image copy of the computer system.
Ghuge teaches the recovery manager further configured to: record a second temporal value associated with the image copy of the computer system ([Ghuge 0031] although not explicitly stated, there is a data transfer module that is capable of retrieving the last complete snapshot, therefore there is a time (i.e. temporal) value associated with the snapshot (i.e. can analyze for validity of data and time)).
The motivation for modifying the aforementioned inventions is the same as explained in Claim 2 as the temporal values of a recovery file are encapsulated in the combined system of Schneider, Ghuge, Han, and Sparks.

Regarding Claim 8, Schneider and Ghuge teach the computer program product of Claim 7.
[Schneider Fig. 1, 0023-0024] depicts data storage medium 104, where the computer can also be a storage area network (SAN); in addition, it is known that a storage medium can contain a plurality of storage devices).
Schneider does not teach wherein the enterprise computer system includes a plurality of applications resident thereon, each application of the plurality of applications residing on a respective portion of a storage device dedicated exclusively to that application, wherein creating a first physical storage configuration record of the enterprise computer system further comprises program instructions to: record the portion of the storage device dedicated to each application of the plurality of applications; nor record a first temporal value for the first physical storage configuration record for each application of the plurality of applications.
Han teaches each application of the plurality of applications residing on a respective portion of the plurality of storage devices dedicated exclusively to that application ([Han para. 0023, para. 0035] describes when a particular application fails a comparison, then the backup and restore manager initiates a store (i.e. a recovery); also describes that a  backup image can be based on a specific one of the applications (i.e. the backup and restore manager can restore a specific application and therefore applications reside on a respective portion of memory)) and a […] configuration record for each of the plurality of applications ([Han para. 0023] describes configuration and/or settings for a set of applications done in sub files (i.e. each application has its own sub file pertaining to configuration and/or setting)).
The motivation for modifying the aforementioned inventions is the same as explained in Claim 7 as applications residing on an exclusive portion are encapsulated in the combined system of Schneider, Ghuge, and Han as previously described.

Sparks teaches wherein the enterprise computer system includes a plurality of applications resident thereon ([Sparks Col. 1 Lines 43-48] describes that applications are one of the types of information stored on the storage system); wherein creating a first physical storage configuration record of the enterprise computer system further comprises program instructions to: record the portion of the storage device dedicated to each application of the plurality of applications ([Sparks Fig. 4] depicts configuration file (i.e. configuration file containing portion of the plurality of storage devices dedicated to each application)); and record a first temporal value for the first physical storage configuration record ([Sparks Fig. 4] depicts a timestamp (i.e. temporal value) associated with each configuration file).
Schneider, Ghuge, Han, and Sparks are analogous art because they are from the same field of endeavor in system recovery. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Schneider, Ghuge, Han, and Sparks before him or her to modify the recovery system of Schneider, Ghuge, and Han to include the teaching of storing the configuration files with an associated timestamp as taught by Sparks. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the restoring the system to a desired time/recovery point as suggested by Sparks. Therefore, it would have been obvious to combine Schneider, Ghuge, Han, and Sparks to obtain the invention as specified in the instant application claims.

Regarding Claim 9, Schneider in view of Ghuge, Han, and Sparks teach the computer program product of Claim 8.

Ghuge teaches wherein creating the image copy of the enterprise computer system further comprises program instructions to: record a second temporal value associated with the image copy of the enterprise computer system ([Ghuge 0031] although not explicitly stated, there is a data transfer module that is capable of retrieving the last complete snapshot, therefore there is a time (i.e. temporal) value associated with the snapshot (i.e. can analyze for validity of data and time)).
The motivation for modifying the aforementioned inventions is the same as explained in Claim 8 as the temporal values of a recovery file are encapsulated in the combined system of Schneider, Ghuge, Han, and Sparks.

Regarding Claim 13, Schneider in view of Ghuge and Han teach the method of Claim 12. 
Further, Schneider teaches a plurality of storage devices ([Schneider Fig. 1, 0019] depicts data storage medium 104, where the computer can also be a storage area network (SAN); in addition, it is known that a storage medium can contain a plurality of storage devices).
Schneider does not teach wherein the enterprise computer system includes a plurality of applications resident thereon, each application of the plurality of applications residing on a respective portion of a storage device dedicated exclusively to that application, wherein creating a first physical storage configuration record of the enterprise computer system further comprises program instructions to: record the portion of the storage device dedicated to each application of the plurality of applications; nor record a first temporal value for the first physical storage configuration record for each application of the plurality of applications.
[Han para. 0023, para. 0035] describes when a particular application fails a comparison, then the backup and restore manager initiates a store (i.e. a recovery); also describes that a  backup image can be based on a specific one of the applications (i.e. the backup and restore manager can restore a specific application and therefore applications reside on a respective portion of memory)) and a […] configuration record for each of the plurality of applications ([Han para. 0023] describes configuration and/or settings for a set of applications done in sub files (i.e. each application has its own sub file pertaining to configuration and/or setting)).
The motivation for modifying the aforementioned inventions is the same as explained in Claim 7 as applications residing on an exclusive portion are encapsulated in the combined system of Schneider, Ghuge, and Han as previously described.
Schneider in view of Ghuge and Han do not teach the recovery manager further configured to: record the portion of the plurality of storage devices dedicated to each application of the plurality of applications and record a first temporal value for the first physical storage configuration record.
Sparks teaches wherein the enterprise computer system includes a plurality of applications resident thereon ([Sparks Col. 1 Lines 43-48] describes that applications are one of the types of information stored on the storage system); wherein creating a first physical storage configuration record of the enterprise computer system further comprises program instructions to: record the portion of the storage device dedicated to each application of the plurality of applications ([Sparks Fig. 4] depicts configuration file (i.e. configuration file containing portion of the plurality of storage devices dedicated to each application)); and record a first temporal value for the first physical storage configuration record ([Sparks Fig. 4] depicts a timestamp (i.e. temporal value) associated with each configuration file).


Regarding Claim 14, Schneider in view of Ghuge, Han, and Sparks teach the method of Claim 13.
Schneider does not teach wherein creating the image copy of the enterprise computer system further comprises program instructions to: record a second temporal value associated with the image copy of the enterprise computer system.
Ghuge teaches wherein creating the image copy of the enterprise computer system further comprises program instructions to: record a second temporal value associated with the image copy of the enterprise computer system ([Ghuge 0031] although not explicitly stated, there is a data transfer module that is capable of retrieving the last complete snapshot, therefore there is a time (i.e. temporal) value associated with the snapshot (i.e. can analyze for validity of data and time)).
The motivation for modifying the aforementioned inventions is the same as explained in Claim 13 as the temporal values of a recovery file are encapsulated in the combined system of Schneider, Ghuge, Han, and Sparks.

Claim(s) 4-6, 10-11, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US 20060294419 A1) in view of Ghuge (US 20180081766 A1), Han (US 20150248336 A1), and Sparks (US 8140475 B1) as applied to Claim(s) 2, 8, and 13 above, and further in view of Dinkar (US 9594643 B2).

Regarding Claim 4, Schneider in view of Ghuge, Han, and Sparks teach the system of Claim 3.
Schneider does not teach the recovery manager further configured to perform a recovery of one or more applications of the plurality of applications, wherein: the recovery manager further configured to: identify a third temporal value associated with the recovery point; determine the first and second temporal values are prior to the third temporal value; create a second physical storage configuration record with a fourth temporal value, wherein the fourth temporal value is subsequent to the third temporal value, and the second physical storage configuration record is different from the first physical storage configuration record; create a comparison of the first and second physical storage configuration records; determine a physical storage configuration difference subject to the comparison; nor change the second physical storage configuration to the first physical storage configuration based on the configuration difference.
Dinkar teaches the recovery manager further configured to perform a recovery of one or more applications of the plurality of applications, wherein: the recovery manager further configured to: identify a third temporal value associated with the recovery point; determine the first and second temporal values are prior to the third temporal value ([Dinkar Fig. 3, Col. 6 Lines 15-34] step 308 describes determining a current state of the primary storage system (i.e. a third temporal value is associated with this state) where the current state is subsequent to a preexisting restore point (associated with first and second temporal values)); create a second physical storage configuration record with a fourth temporal value, wherein the fourth temporal value is subsequent to the third temporal value ([Dinkar Fig. 3, Col. 7 Line 56 - Col. 8 Line 38] steps 316-318 describes updating data segments associated with identified differences in back up storage system and updating block map to reflect the identified differences (i.e. a second configuration file associated with a fourth temporal value subsequent to determining current state of the system (i.e. a recovery point that is associated with a third temporal value)), and the second physical storage configuration record is different from the first physical storage configuration record ([Dinkar Fig. 3, Col. 7 Lines 13-55] step 314 describes identifying differences between current state and cloned blockmap of preexisting restore point (i.e. blockmaps must be different for differences to be identified); where a blockmap contains the location of the data segments (i.e. blockmaps are physical configuration records)); create a comparison of the first and second physical storage configuration records ([Dinkar Fig. 3, Col. 7 Lines 4-12] step 312 describes cloning a blockmap associated with the preexisting restore point for the purposes of creating a comparison between block maps); determine a physical storage configuration difference subject to the comparison ([Dinkar Fig. 3, Col. 7 Lines 13-55] step 314 describes identifying one or more differences between the current state blockmap (i.e. second configuration) and the blockmap that was cloned from (i.e. the first configuration)); and change the second physical storage configuration to the first physical storage configuration based on the configuration difference ([Dinkar Fig. 3, Col. 8 Lines 15-38] step 318 describes updating the blockmap to reflect differences (i.e. the block map (or configuration file) is changed based on the configuration difference)).
Schneider, Ghuge, Han, Sparks, and Dinkar are analogous art because they are from the same field of endeavor in system recovery. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Schneider, Ghuge, Han, Sparks, and Dinkar before him or her to modify the recovery system of Schneider, Ghuge, and Sparks to include the teaching of comparing configuration records as taught by Dinkar. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the restoring the system to a desired time/recovery point, with the option of tracking changes for an optimal recovery as suggested by Dinkar. 

Regarding Claim 5, Schneider in view of Ghuge, Han, Sparks, and Dinkar teach the system of Claim 4.
Schneider does not teach the recovery manager further configured to: determine physical storage media added and removed at one or more temporal values between the first temporal value and the fourth temporal value.
Sparks teaches the recovery manager further configured to: determine physical storage media added and removed at one or more temporal values between the first temporal value and the fourth temporal value ([Sparks Col. 5 Lines 61-65, Col. 6 Lines 7-9, Col. 6 Line 65 - Col. 7 Line 20] describes updating configuration files upon detection of configuration changes including storage expansion (i.e. detecting the addition physical storage media) and detecting changes to rebuild a prior configuration (i.e. encompasses detecting removed physical storage media between temporal values)).
The motivation for modifying the aforementioned inventions is the same as explained in Claim 4 as system changes and the temporal values of a recovery file are encapsulated in the combined system of Schneider, Ghuge, Han, Sparks, and Dinkar.

Regarding Claim 6, Schneider in view of Ghuge, Han, Sparks, and Dinkar teach the system of Claim 4.
Schneider does not teach wherein: the recovery manager further configured to: initialize a first physical storage media added after the first temporal value and prior to the fourth temporal value; nor return a second physical storage media removed after the first temporal value and prior to the fourth 
Sparks teaches wherein: the recovery manager further configured to: initialize a first physical storage media added after the first temporal value and prior to the fourth temporal value; and return a second physical storage media removed after the first temporal value and prior to the fourth temporal value ([Sparks Col. 6 Line 65 - Col. 7 Line 20] describes retaining previous configuration files with timestamps (i.e. configuration files can be between two temporal values) in order to restore the configuration settings to a prior configuration, where restore can be interpreted as initializing a first physical storage media added or returning a second physical storage media removed); and the copy manager further configured to: restore the first and second physical storage media to a state consistent with the first physical storage configuration record ([Sparks Col. 6 Line 65 - Col. 7 Line 20, Col. 9 Lines 20-42] describes restoring storage system based upon configuration file, where rebuilding prior configuration settings encompasses the state of the physical storage media).
The motivation for modifying the aforementioned inventions is the same as explained in Claim 4 as system recovery is encapsulated in the combined system of Schneider, Ghuge, Han, Sparks, and Dinkar.

Regarding Claim 10, Schneider in view of Ghuge, Han, and Sparks teach the computer program product of Claim 9.
Schneider does not teach wherein recovering the portion of the enterprise computer system further comprises program instructions to: perform a recovery of one or more applications of the plurality of applications further comprising program instructions to: identify a third temporal value associated with the recovery point; determine the first and second temporal values are prior to the third temporal value; create a second physical storage configuration record with a fourth temporal value, 
Dinkar teaches wherein recovering the portion of the enterprise computer system further comprises program instructions to: perform a recovery of one or more applications of the plurality of applications further comprising program instructions to: identify a third temporal value associated with the recovery point; determine the first and second temporal values are prior to the third temporal value ([Dinkar Fig. 3, Col. 6 Lines 15-34] step 308 describes determining a current state of the primary storage system (i.e. a third temporal value is associated with this state) where the current state is subsequent to a preexisting restore point (associated with first and second temporal values)); create a second physical storage configuration record with a fourth temporal value, wherein the fourth temporal value is subsequent to the third temporal value ([Dinkar Fig. 3, Col. 7 Line 56 - Col. 8 Line 38] steps 316-318 describes updating data segments associated with identified differences in back up storage system and updating block map to reflect the identified differences (i.e. a second configuration file associated with a fourth temporal value subsequent to determining current state of the system (i.e. a recovery point that is associated with a third temporal value)), and the second physical storage configuration record is different from the first physical storage configuration record ([Dinkar Fig. 3, Col. 7 Lines 13-55] step 314 describes identifying differences between current state and cloned blockmap of preexisting restore point (i.e. blockmaps must be different for differences to be identified); where a blockmap contains the location of the data segments (i.e. blockmaps are physical configuration records)); create a comparison of the first and second physical storage configuration records ([Dinkar Fig. 3, Col. 7 Lines 4-12] step 312 describes cloning a blockmap associated with the preexisting restore point for the purposes of creating a comparison between block maps); determine a physical storage configuration difference subject to the comparison ([Dinkar Fig. 3, Col. 7 Lines 13-55] step 314 describes identifying one or more differences between the current state blockmap (i.e. second configuration) and the blockmap that was cloned from (i.e. the first configuration)); and change the second physical storage configuration to the first physical storage configuration based on the configuration difference ([Dinkar Fig. 3, Col. 8 Lines 15-38] step 318 describes updating the blockmap to reflect differences (i.e. the block map (or configuration file) is changed based on the configuration difference)).
Schneider, Ghuge, Han, Sparks, and Dinkar are analogous art because they are from the same field of endeavor in system recovery. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Schneider, Ghuge, Han, Sparks, and Dinkar before him or her to modify the recovery system of Schneider, Ghuge, Han, and Sparks to include the teaching of comparing configuration records as taught by Dinkar. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the restoring the system to a desired time/recovery point, with the option of tracking changes for an optimal recovery as suggested by Dinkar. Therefore, it would have been obvious to combine Schneider, Ghuge, Han, Sparks, and Dinkar to obtain the invention as specified in the instant application claims.

Regarding Claim 11, Schneider in view of Ghuge, Han, Sparks, and Dinkar teach the computer program product of Claim 10.
Further Schneider teaches the computer program product of Claim 10, further comprising program instructions to: create a plurality of physical storage configuration records, wherein each physical storage configuration record is associated with a unique first temporal value ([Schneider 0034] describes writing multiple configuration datasets (i.e. physical storage configuration records) to configuration storage device and associating each dataset with a date and time at which they were written (i.e. unique first temporal value)).
Schneider does not teach creating a plurality of image copies of the enterprise computer system, wherein each image copy of the enterprise computer system is associated with a unique second temporal value.
Ghuge teaches creating a plurality of image copies of the enterprise computer system, wherein each image copy of the enterprise computer system is associated with a unique second temporal value ([Ghuge 0031] although not explicitly stated, there is a data transfer module that is capable of retrieving the last complete snapshot (out of a plurality), therefore there is a time (i.e. a unique second temporal value) associated with the snapshot (i.e. can analyze for validity of data and time)).
The motivation for modifying the aforementioned inventions is the same as explained in Claim 10 as the creation of multiple configuration records and image copies are encapsulated in the combined system of Schneider, Ghuge, Han, Sparks, and Dinkar.

Regarding Claim 15, Schneider in view of Ghuge, Han, and Sparks teach the method of Claim 14. 
Schneider does not teach wherein recovering the portion of the enterprise computer system comprises: performing a recovery of one or more applications of the plurality of applications comprising: identifying a third temporal value associated with the recovery point; determining the first and second temporal values are prior to the third temporal value; creating a second physical storage configuration record with a fourth temporal value, wherein the fourth temporal value is subsequent to the third temporal value, and the second physical storage configuration record is different from the first physical storage configuration record; creating a comparison of the first and second physical storage configuration records; determining a physical storage configuration difference subject to the 
Dinkar teaches wherein recovering the portion of the enterprise computer system comprises: performing a recovery of one or more applications of the plurality of applications comprising: identifying a third temporal value associated with the recovery point; determine the first and second temporal values are prior to the third temporal value ([Dinkar Fig. 3, Col. 6 Lines 15-34] step 308 describes determining a current state of the primary storage system (i.e. a third temporal value is associated with this state) where the current state is subsequent to a preexisting restore point (associated with first and second temporal values)); creating a second physical storage configuration record with a fourth temporal value, wherein the fourth temporal value is subsequent to the third temporal value ([Dinkar Fig. 3, Col. 7 Line 56 - Col. 8 Line 38] steps 316-318 describes updating data segments associated with identified differences in back up storage system and updating block map to reflect the identified differences (i.e. a second configuration file associated with a fourth temporal value subsequent to determining current state of the system (i.e. a recovery point that is associated with a third temporal value)), and the second physical storage configuration record is different from the first physical storage configuration record ([Dinkar Fig. 3, Col. 7 Lines 13-55] step 314 describes identifying differences between current state and cloned blockmap of preexisting restore point (i.e. blockmaps must be different for differences to be identified); where a blockmap contains the location of the data segments (i.e. blockmaps are physical configuration records)); creating a comparison of the first and second physical storage configuration records ([Dinkar Fig. 3, Col. 7 Lines 4-12] step 312 describes cloning a blockmap associated with the preexisting restore point for the purposes of creating a comparison between block maps); determining a physical storage configuration difference subject to the comparison ([Dinkar Fig. 3, Col. 7 Lines 13-55] step 314 describes identifying one or more differences between the current state blockmap (i.e. second configuration) and the blockmap that was cloned from (i.e. the first configuration)); and changing the second physical storage configuration to the first physical storage configuration based on the configuration difference ([Dinkar Fig. 3, Col. 8 Lines 15-38] step 318 describes updating the blockmap to reflect differences (i.e. the block map (or configuration file) is changed based on the configuration difference)).
Schneider, Ghuge, Han, Sparks, and Dinkar are analogous art because they are from the same field of endeavor in system recovery. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Schneider, Ghuge, Han, Sparks, and Dinkar before him or her to modify the recovery system of Schneider, Ghuge, Han, and Sparks to include the teaching of comparing configuration records as taught by Dinkar. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the restoring the system to a desired time/recovery point, with the option of tracking changes for an optimal recovery as suggested by Dinkar. Therefore, it would have been obvious to combine Schneider, Ghuge, Han, Sparks, and Dinkar to obtain the invention as specified in the instant application claims.

Regarding Claim 16, Schneider in view of Ghuge, Han, Sparks, and Dinkar teach the method of Claim 15.
Further, Schneider teaches the method of Claim 15 further comprising: creating a plurality of physical storage configuration records, wherein each physical storage configuration record is associated with a unique first temporal value ([Schneider 0034] describes writing multiple configuration datasets (i.e. physical storage configuration records) to configuration storage device and associating each dataset with a date and time at which they were written (i.e. unique first temporal value)).
Schneider does not teach creating a plurality of image copies of the enterprise computer system, wherein each image copy of the enterprise computer system is associated with a unique second temporal value.
[Ghuge 0031] although not explicitly stated, there is a data transfer module that is capable of retrieving the last complete snapshot (out of a plurality), therefore there is a time (i.e. a unique second temporal value) associated with the snapshot (i.e. can analyze for validity of data and time)).
The motivation for modifying the aforementioned inventions is the same as explained in Claim 15 as the creation of multiple configuration records and image copies are encapsulated in the combined system of Schneider, Ghuge, Han, Sparks, and Dinkar.

Regarding Claim 17, Schneider in view of Ghuge, Han, Sparks, and Dinkar teach the method of Claim 16. 
Schneider does not teach wherein determining the second temporal value is prior to the third temporal value comprises: retrieving an image copy of the enterprise computer system with a temporal value representative of a temporal value closest to and prior to the third temporal value.
Dinkar teaches wherein determining the second temporal value is prior to the third temporal value comprises: retrieving an image copy of the enterprise computer system with a temporal value representative of a temporal value closest to and prior to the third temporal value ([Dinkar Col. 7 4-13] Fig. 3 step 310 describes identifying a preexisting restore point that is close to the current to the current state of the primary storage system, where the current state of the primary storage system is the restore point being created and the second temporal value is associated with the preexisting restore point (i.e. is prior to the restore point)).
The motivation for modifying the aforementioned inventions is the same as explained in Claim 16 as system changes and the temporal values of a recovery file are encapsulated in the combined system of Schneider, Ghuge, Han, Sparks, and Dinkar.

Regarding Claim 18, Schneider in view of Ghuge, Han, Sparks, and Dinkar teach the method of Claim 17.
Further, Schneider teaches the method of Claim 17 further comprising: retrieving a physical storage configuration record with a unique first temporal value contemporaneous with the unique second temporal value associated with the data files associated with the retrieved physical storage configuration record ([Schneider 0034, 0041, 0046] describes data recovery being based on the pre-disaster configuration of the computer (i.e. retrieved configuration dataset or physical configuration record), the backup data in the backup storage device corresponding to the configuration dataset, and a timestamp of the desired configuration file (relating to the configuration data sets i.e. a determined recovery point).
Schneider does not teach the image copy of the enterprise computer system.
Ghuge teaches the image copy of the enterprise computer system associated with a unique second temporal value ([Ghuge 0031] although not explicitly stated, there is a data transfer module that is capable of retrieving the last complete snapshot, therefore there is a time associated with the snapshot (i.e. a unique second temporal value)). 
The motivation for modifying the aforementioned inventions is the same as explained in Claim 17 as system recovery is encapsulated in the combined system of Schneider, Ghuge, Han, Sparks, and Dinkar. In addition, Schneider primes the idea of images as the backup data files are similar to that of the data contained in an image; however the back-up data files do not explicitly teach that the state of the data is preserved; Ghuge teaches that the snapshots (or images) created, preserve the state of the data at a certain point in time.


Schneider does not teach the recovery manager further configured to: determine physical storage media added and removed at one or more temporal values between the first temporal value and the fourth temporal value.
Sparks teaches the recovery manager further configured to: determine physical storage media added and removed at one or more temporal values between the first temporal value and the fourth temporal value ([Sparks Col. 5 Lines 61-65, Col. 6 Lines 7-9, Col. 6 Line 65 - Col. 7 Line 20] describes updating configuration files upon detection of configuration changes including storage expansion (i.e. detecting the addition physical storage media) and detecting changes to rebuild a prior configuration (i.e. encompasses detecting removed physical storage media between temporal values)).
The motivation for modifying the aforementioned inventions is the same as explained in Claim 15 as system changes and the temporal values of a recovery file are encapsulated in the combined system of Schneider, Ghuge, Han, Sparks, and Dinkar.

Regarding Claim 20, Schneider in view of Ghuge, Han, Sparks, and Dinkar teach the method of Claim 15. 
Schneider does not teach wherein: the recovery manager further configured to: initialize a first physical storage media added after the first temporal value and prior to the fourth temporal value; nor return a second physical storage media removed after the first temporal value and prior to the fourth temporal value; nor the copy manager further configured to: restore the first and second physical storage media to a state consistent with the first physical storage configuration record.
[Sparks Col. 6 Line 65 - Col. 7 Line 20] describes retaining previous configuration files with timestamps (i.e. configuration files can be between two temporal values) in order to restore the configuration settings to a prior configuration, where restore can be interpreted as initializing a first physical storage media added or returning a second physical storage media removed); and restoring the first and second physical storage media to a state consistent with the first physical storage configuration record ([Sparks Col. 6 Line 65 - Col. 7 Line 20, Col. 9 Lines 20-42] describes restoring storage system based upon configuration file, where rebuilding prior configuration settings encompasses the state of the physical storage media).
The motivation for modifying the aforementioned inventions is the same as explained in Claim 15 as system recovery is encapsulated in the combined system of Schneider, Ghuge, Han, Sparks, and Dinkar.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 filed on 06/11/2021 have been considered but are either deemed not persuasive, or are rendered moot in view of new grounds for rejection.
Regarding Claims 1, 7, and 12
Applicant argues that claims 2-3, 8-9, and 13-14, are in condition for allowance due to their dependencies, however this no longer holds true.
Applicant argues that claims 4-6, 10-11, and 15-20 are in condition for allowance due to their dependencies and due to the fact that neither of the references (Schneider (US 20060294419 A1), Ghuge (US 20180081766 A1), Sparks (US 8140475 B1), and Dinkar (US 9594643 B2))  are directed towards “application-level recoveries”. To address this, reference Han (US 20150248336 A1) has been incorporated to teach the newly added limitations in the independent claims; as such, one can see how with the combination of Han into the prior art of record, that the recovery systems may be on an application-level basis is obviated and thus render the Applicant’s argument, moot.
All arguments by the applicant are believed to be covered in the body of this office action; thus, this action constitutes a complete responded to the issues raised in the remarks dated 06/11/2021.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG-HAO J NGUYEN whose telephone number is (571)272-3517.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.J.N./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132